Citation Nr: 1706829	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  11-34 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a personality disorder. 
 

REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his mother



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to May 1997 and from July 1999 to February 2001.  However, the Veteran was absent without leave (AWOL) from August 4, 1999 to January 16, 2001, and was changed to the status of deserter.  He was then present for duty effective January 17, 2001 until his discharge in February 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) which confirmed and continued an August 2001 rating decision which denied service connection for a personality disorder.  This matter also arises from a July 2010 rating decision which denied service connection for schizophrenia.  

The Veteran testified at a hearing was conducted before a Decision Review Officer at the RO in March 2011.  A transcript of the proceeding is of record.

Please noted that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for schizophrenia is addressed in     the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

An August 2001 RO decision denied service connection for a personality disorder, as a matter of law.  The Veteran did not appeal that decision and it became final. 


CONCLUSION OF LAW

New and material evidence has not been received to reopen a claim of entitlement to service connection for a personality disorder, because service connection for a personality disorder is barred as a matter of law.  38 U.S.C.A. §  5108 (West 2014); 38 C.F.R. § 3.303(c), 3.156(c) (2016); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Because reopening of a claim herein is denied as a matter of law, there can be no possibility that additional notice or development assistance may further the claim, and hence no additional notice or assistance is required.  


Analysis

Generally, a claim that has been denied in an unappealed decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The RO by an August 2001 decision denied the claim of entitlement to service connection for a personality disorder based on a personality disorder not being recognized as a disability subject to service-connected compensation, pursuant to 38 C.F.R. § 3.303(c) (2016).  The Veteran did not submit a notice of disagreement or new evidence within one year of that decision.  Therefore, the decision on the claim became final.  38 U.S.C.A. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103;  cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within      one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156 (c) (2016)).

Under 38 C.F.R. § 3.303(c), a personality disorder remains a condition recognized as life-long and hence of pre-service origin, to which service connection may not attach.  That regulation has not changed since August 2001, when it was the basis   of the prior denial of the Veteran's claim.  Hence, no evidence submitted since that time can present any possibility of changing the outcome of the case.  A personality disorder remains not subject to service connection as a matter of law.  Therefore, the Veteran's claim of entitlement to VA benefits must be denied as a matter of     law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Absent a change in law or applicable regulation, the claim cannot be reopened.  38 C.F.R. § 3.156(c).  


ORDER

The claim of entitlement to service connection for a personality disorder is not reopened.  


REMAND

While further delay is regrettable, the Board finds that additional development is needed on the claim for service connection for schizophrenia.

Since the last VA examination in 2014 which determined the Veteran did not actually suffer from schizophrenia, additional VA treatment records showing multiple diagnoses of schizophrenia have been received.  Recently, in November 2016, the Veteran was afforded another VA examination to address whether the Veteran was housebound or in need of the regular aid and attendance of another.  The November 2016 examiner diagnosed paranoid schizophrenia. 

In light of the conflicting diagnoses and opinions concerning whether the Veteran  suffers from schizophrenia versus schizotypal personality disorder, the Board finds that an additional opinion is needed to adequately address the claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records and associate them with the claims file.

2.  Send the claims file to a VA psychiatrist for a records-based review and medical opinion.  If the psychiatrist determines that a new examination is deemed necessary, one should be scheduled.  Following review of the claims file, the psychiatrist should respond to the following questions:

a. Please opine whether the Veteran suffers from schizophrenia (or schizoaffective disorder), rather  than or in addition to a personality disorder.  The examiner should explain why or why not. 

b. Assuming for the sake of argument that the Veteran does suffer from schizophrenia or schizoaffective disorder, please provide an opinion addressing whether it is at least as likely as not (50 percent or greater probability) that the condition developed during active service (other than during the period of AWOL from August 4, 1999 to January 16, 2001) or within the first post-service year, or is otherwise causally related to service.  The psychiatrist must provide a complete rationale for all opinions expressed.  

3. After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


